Citation Nr: 0213789	
Decision Date: 10/07/02    Archive Date: 10/10/02	

DOCKET NO.  96-44 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
postoperative residuals of right medial meniscectomy. 


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a September 1998 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated the pertinent part of a February 1998 decision 
by the Board which denied an evaluation in excess of 10 
percent for the  service-connected postoperative residuals of 
right medial meniscectomy, and, in so doing, remanded the 
case to the Board for action consistent with an accompanying 
Joint Motion to Remand and to Stay Proceedings.

In June 1999, the Board remanded the issue of an increased 
rating for the veteran's service-connected right knee 
disorder to the Regional Office (RO) for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

The Board notes that, at the time of the aforementioned 
September 1998 Order, the Court dismissed for lack of 
jurisdiction the issue of entitlement to a total disability 
rating based upon individual unemployability.  That issue had 
been remanded at the time of the Board's February 1998 
decision, and was therefore not the subject of a final 
decision by the Board.  Based on a review of the veteran's 
file, it would appear that the issue of a total disability 
rating based upon individual unemployability may still be 
under consideration.  In point of fact, in correspondence of 
June 2002, the veteran's then attorney (who has since 
withdrawn his representation of the veteran) specifically 
requested consideration of that very issue.  Under such 
circumstances, the issue of entitlement to a total disability 
rating based upon individual unemployability is referred to 
the RO for clarification and, if necessary, appropriate 
action.


FINDING OF FACT

The veteran's service-connected residuals of right medial 
meniscectomy are currently productive of no more than slight 
impairment, with a range of motion from 0 to 120 degrees, and 
no evidence of weakness or laxity.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the service-
connected postoperative residuals of right medial 
meniscectomy is not warranted.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
including Diagnostic Codes 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of a VA orthopedic examination in January 1997, 
it was noted that the veteran was currently incarcerated at a 
State Reformatory.  When questioned, the veteran complained 
of right knee pain, worse on prolonged standing or walking.  
On physical examination, there was no evidence of any edema, 
though there was a minimum drawer sign on the veteran's right 
knee.  According to the veteran, there was minimal joint line 
tenderness on range of motion.  Range of motion of the 
veteran's right knee was from 5 to115 degrees.  He was unable 
to perform a deep knee bend with his right knee, though he 
was able to stand on his heels and toes, and perform a tandem 
walk.  The pertinent diagnosis was status post right knee 
meniscectomy.

On subsequent VA orthopedic examination in May 2000, it was 
noted that the veteran was still incarcerated.  The veteran 
reported that his original injury had occurred in 1976, 
following which he underwent surgery to remove his right 
medial meniscus.  He had undergone no additional surgery 
since 1976, nor had he experienced any further trauma or 
injury to his right knee since that time.  He continued to 
experience intermittent pain in his right knee, which became 
worse with prolonged walking and the climbing of stairs.  He 
wore a brace over his knee, and stated that his pain 
increased if he did not wear the brace.  His knee swelled 
approximately one time per month.  Additionally noted was 
some give way of the right knee.  He denied redness, warmth, 
or any locking of his right knee, and he did not use a cane 
nor any other assistive device in order to walk.  According 
to the veteran, he always wore some sort of brace or Ace 
bandage for support.

On physical examination, the veteran was observed to be in 
shackles.  There was, however, no limp, and both his stance 
and gait were normal.  He wore a right knee brace.  There was 
no evidence of any edema or deformity of the right knee, and 
extension was full.  Range of motion measurements of the 
right knee showed flexion from 0 to 120 degrees, with no 
crepitus.  Anterior and posterior drawer tests, as well as 
the McMurray, and varus and valgus tests were negative.  On 
neurologic evaluation, the veteran refused to squat due to 
right knee pain.  Muscle strength, however, was 5/5, with 
both flexion and extension of the knee.  Quadriceps strength 
was similarly reported as 5/5.  Radiographic studies of the 
right knee were within normal limits.  The pertinent 
diagnosis was status post right medial meniscectomy, without 
residual weakness or laxity, and normal radiographic 
findings.  In the opinion of the examiner, it was not likely 
that the veteran's knee pain would significantly limit his 
functional ability.  Additionally noted was that it was as 
likely as not that some of the musculoskeletal pain was the 
result of one of his medications, Epivir.  

In September 2000, the veteran's claims file, as well as his 
most recent compensation and pension examination report, were 
reviewed by a VA physician and a nurse practitioner.  Noted 
at the time of that review was that a request had been made 
to identify limitations of activity imposed by the veteran's 
service-connected right knee disorder.  On review, it was 
noted that, at the time of examination in May of 2000, the 
veteran was incarcerated at the Kentucky State Reformatory, 
where, understandably, his activities were somewhat limited.  
The examination in May 2000 was conducted with the veteran in 
shackles, and he had no problem ambulating under those 
circumstances.  Accordingly, in the opinion of the reviewers, 
there was no clinical evidence to support the presence of 
severe pain in the veteran's right knee joint.  

Regarding whether the clinical evidence of record was 
consistent with the veteran's reported severity of pain, this 
was felt to be unlikely, inasmuch as he was taking 
medications which could cause some musculoskeletal pain.  It 
was the opinion of the reviewers that the veteran's service-
connected right knee disorder should not be a deterrent to 
his seeking employment.  Similarly noted was that ordinary 
activities would not put excessive stress and strain on the 
veteran's right knee.  While at the time of the 
aforementioned orthopedic examination in May 2000 he refused 
to squat, there was no evidence of abnormal muscle strength, 
and no markedly restricted range of motion which would 
prevent him from squatting.  Also noted was that radiographic 
studies of the right knee failed to demonstrate the presence 
of any degenerative changes.  It was opined that the right 
knee disorder was not likely to be a limiting factor in his 
daily activities, or his desire to seek work. 

Analysis

The veteran is seeking an increased rating for the 
postoperative residuals of right medial meniscectomy.  In 
that regard, disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the present case, at the time of a recent VA orthopedic 
examination in May 2000, range of motion of the veteran's 
right knee was from 0 to 120 degrees with no crepitus.  While 
at the time of that examination, he complained of some giving 
way of his right knee, both the anterior and posterior drawer 
tests, as well as McMurray's test and varus and valgus tests 
were negative.  While the veteran refused to squat due to 
(right) knee pain, his muscle strength was 5/5, as was 
strength in the quadriceps muscle.  The pertinent diagnosis 
was of postoperative residuals of right medial meniscectomy, 
without residual weakness or laxity.  

Following an indepth review of the veteran's claims folder in 
September 2000, it was once again noted that, based on 
clinical findings, the right knee showed no evidence of any 
ligamentous laxity, or of either deformity or excessive 
weakness.  Nor was there radiographic evidence of 
degenerative changes in the right knee.

The 10 percent evaluation currently in effect contemplates 
the presence of slight impairment of the veteran's right 
knee, to include recurrent subluxation and/or lateral 
instability.  In order to warrant an increased to 20 percent 
evaluation, there  must be demonstrated the presence of at 
least moderate impairment.  38 C.F.R. Part 4, Code 5257 
(2001).  An increased evaluation would, additionally, be 
warranted were there to be shown a limitation of right knee 
flexion to 30 degrees, or of extension to 15 degrees.  
38 C.F.R. Part 4, Codes 5260, 5261 (2001).  

However, as is clear from the above, the veteran currently 
exhibits no such limitation of right knee motion.  Nor is 
there evidence of either recurrent subluxation or lateral 
instability sufficient to warrant the assignment of an 
increased evaluation.  In point of fact, the veteran's right 
knee range of motion is quite good (i.e., from 0 to 120 
degrees) and unaccompanied by crepitus.  Knee pain, while 
reportedly present, has been described as just as likely due 
to one of the veteran's medications as to his right knee 
pathology.

Under such circumstances, the Board is of the opinion that 
the 10 percent evaluation currently in effect for the 
veteran's service-connected right knee disorder is 
appropriate, and that an increased rating is not warranted.  
Multiple ratings are not for application in this case, 
inasmuch as there currently exists no evidence that the 
veteran suffers from both arthritis and instability of his 
right knee sufficient to warrant the assignment of separate 
ratings.  Accordingly, the claim must be denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and its accompanying 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In the case at hand, it is clear that the VA has 
met its "duty to assist" the veteran in the development of 
all facts pertinent to his claim.  To that end, the veteran 
has been scheduled for a VA examination and medical opinions 
have been obtained.  Moreover, in correspondence of March 
2001, he was provided with notice of what the VA was doing to 
develop his claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of the VA to further 
notify the veteran what evidence would be secured by the VA 
and what evidence would be secured by the veteran is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

An increased evaluation for the postoperative residuals of 
right medial meniscectomy is denied.  



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



